—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 18, 1990 (People v Haney, 162 AD2d 613), affirming a judgment of the Supreme Court, Richmond County, rendered May 18, 1988.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Ritter, S. Miller and Friedmann, JJ., concur.